Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Zuniga (Reg. No. 67,038) on November 9, 2021.

The application has been amended as follows: 
Claims 11-15 and 20 are hereby rejoined.
- - 20. The pump body assembly according to claim [[21, wherein: 
(a) an upper end of an outer periphery wall of the disc partition plate is provided with a first enthalpy-adding groove, which is in communication with a compression chamber of the upper cylinder; the annular partition plate is provided with an enthalpy-adding hole; a first communication channel, through which the first enthalpy-adding groove is in communication with the enthalpy-adding hole, is disposed on a bottom of the upper cylinder; or 
(b) a lower end of the outer periphery wall of the disc partition plate is provided with a second enthalpy-adding groove, which is in communication with a compression chamber of the lower cylinder, and the annular partition plate is provided with an enthalpy-adding hole, and a second communication channel, through which the second enthalpy-adding groove is in communication with the enthalpy-adding hole, is disposed on a top of the lower cylinder; or
	(c)  both (i) an upper end of an outer periphery wall of the disc partition plate is provided with a first enthalpy-adding groove, which is in communication with a compression chamber of the upper cylinder; the annular partition plate is provided with an enthalpy-adding hole; a first communication channel, through which the first enthalpy-adding groove is in communication with the enthalpy-adding hole, is disposed on a bottom of the upper cylinder; and
(ii) a lower end of the outer periphery wall of the disc partition plate is provided with a second enthalpy-adding groove, which is in communication with a compression chamber of the lower cylinder, and the annular partition plate is provided with the enthalpy-adding hole, and a second communication channel, through which the second enthalpy-adding groove is in communication with the enthalpy-adding hole, is disposed on a top of the lower cylinder.  - -
Election/Restrictions
Claims 5, 7-17, 20, and 21 are allowable. Claims 11-15 and 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the Species, as set forth in the Office action mailed on December 24, 2020, is hereby withdrawn and claims 11-15 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a pump body assembly as claimed in claim 5 including specifically the disc partition plate is disposed between the first eccentric component and the second eccentric component, and is integrally formed together with the central rotating shaft; the annular partition plate is sleeved outside the disc partition plate; an outer diameter Φ of the disc partition plate and an inner diameter ΦC of the upper cylinder or the lower cylinder satisfy (ΦD-ΦC)>2mm is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: a pump body assembly as claimed in claim 21 including specifically the disc partition plate is disposed between the first eccentric component and the second eccentric component, and is integrally formed together with the central rotating shaft; the annular partition plate is sleeved outside the disc partition plate wherein, an annular oil groove is provided on the inner periphery surface of the annular partition plate; and an oil channel is provided to allow oil to be inputted into the annular oil grove; and wherein, the oil channel is an oil hole radially passing through the annular partition plate is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746